The decree appealed from in this case should be reversed without prejudice and the cause remanded to the Circuit Court for reconsideration and further decree as the facts may warrant, not inconsistent with the holding of this Court in the case of Liggett Drug Company v. Lee, 126 Fla. 359, 171 Sou. Rep. 326, which was argued and submitted as a companion case to this case and decided at the present term.
Reversed without prejudice and remanded for further proceedings.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.